The Court
(Thruston, J., absent,)
decided, and instructed the jury that if they should be satisfied by the evidence, that the present claim of the plaintiffs had been set up and insisted upon by the present plaintiffs as a set-off in the former action of Smith against them, and that it was not afterwards withdrawn by them from the consideration of the jury, before they retired to consider of their verdict, and they gave a verdict upon the whole matter ; that verdict was conclusive against the plaintiffs in the present action.